Case 1:19-cv-00768-BMC Document 28-4 Filed 12/23/19 Page 1 of 5 PageID #: 109




                      EXHIBIT A
Case 1:19-cv-00768-BMC Document 28-4 Filed 12/23/19 Page 2 of 5 PageID #: 110
Case 1:19-cv-00768-BMC Document 28-4 Filed 12/23/19 Page 3 of 5 PageID #: 111
Case 1:19-cv-00768-BMC Document 28-4 Filed 12/23/19 Page 4 of 5 PageID #: 112
        Case 1:19-cv-00768-BMC Document 28-4 Filed 12/23/19 Page 5 of 5 PageID #: 113




             Dear Valued Customer,


             This is in response to your question on the Firmenich product(s):
                   050001 C28104 - VANILLA EXTRACT 2X

             Please, see requested information below:
             Vanilla Bean Extractives are included in the above mentioned product.
             Do not hesitate to contact us should you require more information.




               19 May 2019
               Ref.: PSRA /




               This is an electronically generated document, which is valid without
               signature.




Firmenich S.A.
Plaza Europa, 41 l Torre Realia l 08908 L’Hospitalet de Llobregat l Barcelona l Spain
Tel +34 93 490 58 08 l Fax +34 93 490 24 96 l www.firmenich.com
